 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of this ___ day of
January, 2010 by and between Overture Acquisition Corp., a limited life company
organized under the laws of the Cayman Islands (“Buyer” or “Overture”) and the
signatory on the execution page hereof and its Affiliates (collectively,
“Seller”).1
 
WHEREAS, Overture was organized for the purpose of acquiring, through a merger,
capital stock exchange, asset acquisition or other similar business combination,
an operating business (“Business Combination”); and
 
WHEREAS, Overture consummated an initial public offering in January, 2008
(“IPO”) in connection with which it raised gross proceeds of approximately
$150,000,000, a significant portion of which was placed in a trust fund
established by Overture for the benefit of its public stockholders (the “Trust
Account”) pending the consummation of a Business Combination, or the dissolution
and liquidation of Overture in the event it is unable to consummate a Business
Combination on or prior to January 30, 2010; and
 
WHEREAS, Overture has entered into that certain Master Agreement, dated December
10, 2009, by and among Overture, Overture Re Holdings, Ltd., Overture’s
newly-formed wholly-owned holding company (“Overture Re Holdings”), Jefferson
National Financial Corp., a Delaware corporation (“JNF”), Jefferson National
Life Insurance Company, a Texas insurance company and wholly-owned subsidiary of
JNF (“JNL”), JNL Bermuda LLC, a newly formed Delaware limited liability company
and wholly-owned subsidiary of JNL (“JNL Bermuda”), JNF Asset Management LLC, a
Delaware limited liability company and certain founders of Overture, pursuant to
which, among other things, following a future closing and amalgamation with JNL
Bermuda, Overture Re Ltd., a to-be-formed wholly-owned subsidiary of Overture Re
Holdings (“Overture Re”) will reinsure blocks of annuities and acquire a
portfolio of securities in consideration for up to $120,000,000 and Overture Re
will be a long term reinsurer domiciled in Bermuda (collectively, the
“Acquisition”); and
 
WHEREAS, pursuant to certain provisions in Overture’s Memorandum and Articles of
Association, as amended (the “Memorandum of Association”), a holder of
Overture’s ordinary shares, par value $.0001 per share (the “Ordinary Shares”),
issued in Overture’s IPO may, if it votes against the Business Combination,
demand that Overture redeem such Ordinary Shares into cash (“Redemption
Rights”); and
 
WHEREAS, the Acquisition will not be consummated if the holders of 30% or more
of the Ordinary Shares issued in the IPO vote against the Acquisition and
request Redemption Rights; and
 
WHEREAS, Buyer has requested Seller sell, and Seller has agreed to sell, the
number of Ordinary Shares set forth on the signature page hereof (the “Shares”).
 
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:
 

--------------------------------------------------------------------------------

1 “Affiliates” shall have the meaning ascribed to such term under Rule 501 of
Regulation D of the Securities Exchange Act of 1934, as amended.
 

--------------------------------------------------------------------------------


 
ARTICLE I
Purchase and Closing


Section 1.01 Purchase.  Seller hereby agrees to sell to Buyer and Buyer hereby
agrees to purchase from Seller at the Closing (as defined below) the Shares at
$____ per share (the “Purchase Price Per Share”) for the aggregate purchase
price set forth on the signature page hereto (the “Aggregate Purchase
Price”).  Following the execution of this Agreement, Buyer hereby agrees to
provide irrevocable instructions to its transfer agent in the form attached
hereto as Exhibit A, to deliver the Aggregate Purchase Price at the
Closing.  Buyer’s obligation to purchase the Shares from Seller shall be
conditioned on the consummation of the Acquisition.
 
Section 1.02 Closing. The closing of the purchase and sale of the Shares
(“Closing”) will occur as soon as practicable, but in no event more than three
(3) business days after the consummation of the Acquisition.  At the Closing,
Seller shall deliver the Shares to an account specified by Buyer using the
Depository Trust Company’s DWAC (Deposit/Withdrawal at Custodian) System and,
upon receipt of all (but not less than all) of the Shares, the Aggregate
Purchase Price shall be paid to Seller by wire transfer of immediately available
funds from Buyer’s Trust Account to an account specified by Seller.  It shall be
a condition to the obligation of Buyer on the one hand and Seller on the other
hand, to consummate the transfer of the Shares and payment of the Aggregate
Purchase Price contemplated hereunder that the other party’s representations and
warranties are true and correct at the Closing with the same effect as though
made on such date, unless waived in writing by the party to whom such
representations and warranties are made.
 
ARTICLE II
Voting of the Shares; Proxy and Waiver of Redemption


Section 2.01 Voting; Redemption.  In further consideration of the Aggregate
Purchase Price, Seller hereby agrees that as soon as practicable, Seller will
vote or send electronic and written instructions to its prime broker holding the
Shares to vote the Shares in favor of the Acquisition and each of the other
proposals (the “Proposals”) to be submitted at the special meeting, or
adjournment thereof, called for by Buyer for the purpose of voting upon (i) the
Acquisition and (ii) any other proposal set forth in Buyer’s definitive proxy
statement describing the Acquisition and Proposals (the “Meeting”), each in the
manner set forth in such definitive proxy statement.
 
2

--------------------------------------------------------------------------------


 
Section 2.02 Prior Votes.  If Seller has already voted in connection with the
Meeting, Seller shall either (i)(a) withdraw and revoke its vote against the
Acquisition and Proposals with respect to the Shares or (b) send electronic and
written instructions to its prime broker holding the Shares to withdraw and
revoke its vote against the Acquisition and Proposals with respect to the Shares
and shall then send electronic and written instructions to its prime broker to
vote the Shares in accordance with Section 2.01 or (ii) continue to vote the
Shares in favor of the Acquisition and the Proposals; provided, further, that in
all applicable cases, Seller shall rescind its demand, or not demand, its
Redemption Rights with respect to the Shares.
 
Section 2.03 Appointment of Proxy.  Seller hereby appoints each of Marc J.
Blazer and Sarah Williams as its true and lawful proxies and attorneys-in-fact,
with full power of substitution, to vote all of the Shares in accordance with
the terms of this Agreement.  The proxy and power of attorney granted herein
shall be deemed to be coupled with an interest, shall be irrevocable during the
term of this Agreement, and shall survive the death, disability, incompetency,
bankruptcy, insolvency or dissolution of Seller. Furthermore, Seller will, from
time to time as reasonably requested by Buyer, execute and deliver such further
instruments, ancillary agreements or other documents or take such other actions
as may be necessary or advisable to give effect to, confirm, evidence or
effectuate the purposes of the proxy granted by this Section 2.03.  Upon the
termination of this Agreement in accordance with Section 7.01, this Section 2.03
shall be of no further force and effect.
 
Section 2.04 Evidence of Vote.  Seller shall provide further evidence of both
(i) its vote in favor of the Acquisition and Proposals, and (ii) its non-demand
or withdrawal of Redemption Rights, within one (1) business day of any
reasonable request by Buyer for such evidence.
 
Section 2.05 Waiver of Right of Redemption.  By entering into this Agreement,
Seller hereby waives its rights to redeem the Shares.  The waiver granted by
Seller pursuant to this Section 2.05 is irrevocable unless and until this
Agreement is terminated in accordance with Section 7.01 and is granted in
consideration of Buyer entering into this Agreement and incurring certain
related fees and expenses.
 
ARTICLE III
Representations and Warranties of the Seller


Seller hereby represents and warrants to Buyer on the date hereof and on the
Closing Date that:
 
Section 3.01 Organization.  Seller has the legal authority to execute, deliver
and carry out the terms of this Agreement and to consummate the transactions
contemplated hereby and thereby.
 
Section 3.02 Authority; Non-Contravention.  This Agreement has been validly
authorized, executed and delivered by Seller and, assuming the due
authorization, execution and delivery thereof by Buyer, is a valid and binding
agreement enforceable in accordance with its terms, subject to the general
principles of equity and to bankruptcy or other laws affecting the enforcement
of creditors’ rights generally.  The execution, delivery and performance of this
Agreement by Seller does not and will not conflict with, violate or cause a
breach of, constitute a default under, or result in a violation of (i) any
agreement, contract or instrument to which Seller is a party which would prevent
Seller from performing its obligations hereunder or (ii) any law, statute, rule
or regulation to which Seller is subject.
 
3

--------------------------------------------------------------------------------


 
Section 3.03 Sophisticated Seller.  Seller is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the sale of Shares
to Buyer.
 
Section 3.04 Independent Investigation.  Seller, in making the decision to sell
the Shares to Buyer, has not relied upon any oral or written representations or
assurances from Buyer or any of its officers, directors or employees or any
other representatives or agents of Buyer other than as set forth in this
Agreement.  Seller has had access to all of the filings made by Overture with
the SEC, pursuant to the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) and the Securities Act of 1933, as amended, in each case to the
extent available publicly via the SEC’s Electronic Data Gathering, Analysis and
Retrieval system.
 
Section 3.05 No Legal Advice from Buyer.   Seller acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Seller’s own legal counsel, investment and tax advisors.  Seller
is not relying on any statements or representations of Buyer or any of its
representatives or agents for legal, tax or investment advice with respect to
this Agreement or the transactions contemplated by the Agreement.
 
Section 3.06 Ownership of Shares.  Seller is the legal and beneficial owner of
the Shares and will transfer to Buyer at the Closing good and marketable title
to the Shares free and clear of any liens, claims, security interests, options,
charges or any other encumbrance whatsoever.  The Seller (i) beneficially owned
all of the Shares as of the close of the trading day on January 7, 2010 (the
“Record Date”), and (ii) has the sole right to exercise Redemption Rights and
vote the Shares, whether at the Meeting or upon action by written consent, with
respect to all of the Shares, and (iii) none of the Shares were lent out by
Seller or Seller’s broker as of the Record Date.  Except as provided by this
Agreement, Seller has not, directly or indirectly, granted any proxies or
entered into any voting trust or other agreement or arrangement with respect to
the voting, regardless of whether such vote would occur at the Meeting or upon
action by written consent, of any of the Shares.
 
Section 3.07 Number of Shares.  The Shares being transferred pursuant to this
Agreement represent all of the Ordinary Shares beneficially owned by Seller as
of the date hereof, including any such Ordinary Shares which may result from the
exercise of any option, call or other derivative security interest; provided,
however, the term “derivative security interest” shall not include any of
Overture’s warrants issued in connection with the IPO.
 
4

--------------------------------------------------------------------------------


 
Section 3.08 Cash Account.  If the Shares are not currently held in an account
which prohibits rehypothecation by the Seller’s prime broker, Seller will
transfer the Shares into such an account as soon as practicable following the
execution of this Agreement; provided, however, in no event shall such transfer
occur more than two (2) business days from the execution of this Agreement.
 
Section 3.09 Seller Taxes.  Seller understands that Seller (and not the Buyer)
shall be responsible for any and all tax liabilities of Seller that may arise as
a result of the transactions contemplated by this Agreement.
 
Section 3.10 Aggregate Purchase Price Negotiated.  Seller represents and
understands that both the number of Shares and the Aggregate Purchase Price were
negotiated figures by the parties and that the terms and conditions by the
parties of this Agreement may differ from arrangements entered into with other
holders of Ordinary Shares.
 
Section 3.11 Finder’s Fees.  No investment banker, broker, finder or other
intermediary is entitled to a fee or commission from Buyer in respect of this
Agreement based upon any arrangement or agreement made by or on behalf of
Seller.
 
ARTICLE IV
Representations and Warranties of the Buyer


Buyer hereby represents and warrants to Seller on the date hereof and on the
Closing Date that:
 
Section 4.01 Organization.  Buyer has the requisite legal authority to execute,
deliver and carry out the terms of this Agreement and to consummate the
transactions contemplated hereby and thereby.
 
Section 4.02 Authority; Non-Contravention.  This Agreement has been validly
authorized, executed and delivered by Buyer and assuming the due authorization,
execution and delivery thereof by Seller, is a valid and binding agreement
enforceable in accordance with its terms, subject to the general principles of
equity and to bankruptcy or other laws affecting the enforcement of creditors’
rights generally.  The execution, delivery and performance of this Agreement by
Buyer does not and will not conflict with, violate or cause a breach of,
constitute a default under, or result in a violation of (i) any agreement,
contract or instrument to which Buyer is a party which would prevent Buyer from
performing its obligations hereunder or (ii) any law, statute, rule or
regulation to which Buyer is subject.
 
Section 4.03 Sophisticated Buyer.  Buyer is sophisticated in financial matters
and is able to evaluate the risks and benefits attendant to the purchase of
Shares from Seller.
 
Section 4.04 Independent Investigation.  Buyer, in making the decision to
purchase the Shares from Seller, has not relied upon any oral or written
representations or assurances from Seller or any of its officers, directors,
partners or employees or any other representatives or agents of Seller other
than as set forth in this Agreement.
 
5

--------------------------------------------------------------------------------


 
Section 4.05 No Legal Advice from Seller.  Buyer acknowledges it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with Buyer’s own legal counsel, investment and tax advisors.  Buyer is
relying solely on such counsel and advisors and not on any statements or
representations of Seller or any of its representatives or agents for legal, tax
or investment advice with respect to this Agreement or the transactions
contemplated by this Agreement.
 
Section 4.06 Buyer Taxes.  Buyer understands that Buyer (and not the Seller)
shall be responsible for any and all tax liabilities of Buyer that may arise as
a result of the transactions contemplated by this Agreement.
 
ARTICLE V
Negative Covenants of the Seller


Section 5.01 No Further Acquisitions of Overture Securities.  Seller hereby
covenants and agrees that following the execution of this Agreement and prior to
Closing, Seller shall not acquire any Ordinary Shares, other securities of
Overture convertible into or exchangeable for Ordinary Shares in Overture or any
options, calls or other rights to acquire Ordinary Shares of Overture or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any Ordinary Shares or other
securities of Overture.
 
Section 5.02 No Other Proxies or Voting Agreements.  Seller hereby covenants and
agrees that except pursuant to the terms of this Agreement, Seller shall not,
directly or indirectly, (i) grant any proxies or enter into any voting trust or
other agreement or arrangement with respect to the voting of any of the Shares,
regardless of whether such vote would occur at the Meeting or upon action by
written consent or (ii) sell, assign, transfer, encumber or otherwise dispose
of, or enter into any contract, option or other arrangement or understanding
with respect to the direct or indirect assignment, transfer, encumbrance or
other disposition of, any of the Shares during the term of this
Agreement. Seller shall not seek or solicit any such assignment, transfer,
encumbrance or other disposition or any such contract, option or other
arrangement or understanding with respect to the Shares and agrees to notify
Buyer promptly, and to provide all details requested by Buyer, if Seller shall
be approached or solicited, directly or indirectly, by any person with respect
to the Shares.
 
ARTICLE VI
Acknowledgement; Waiver


Section 6.01 Acknowledgement; Waiver.  Seller (i) acknowledges that Buyer may
possess or have access to material non-public information which has not been
communicated to Seller; (ii) hereby waives any and all claims, whether at law,
in equity or otherwise, that he, she, or it may now have or may hereafter
acquire, whether presently known or unknown, against Buyer or any of its
officers, directors, employees, agents, affiliates, subsidiaries, successors or
assigns relating to any failure to disclose any non-public information in
connection with the transactions contemplated by this Agreement, including
without limitation, any such claims arising under the securities or other laws,
rules and regulations, and (iii) is aware that Buyer is relying on the foregoing
acknowledgement and waiver in clauses (i) and (ii) above, respectively, in
connection with the transactions contemplated by this Agreement.
 
6

--------------------------------------------------------------------------------


 
ARTICLE VII
Miscellaneous


Section 7.01 Termination.  Notwithstanding any provision in this Agreement to
the contrary, this Agreement shall become null and void and of no further force
and effect upon the earlier to occur: (i) termination by the written agreement
of the parties to this Agreement or (ii) the day on which the Acquisition is
terminated.
 
Section 7.02 Counterparts; Facsimile.  This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
instrument.  This Agreement or any counterpart may be executed via facsimile
transmission, and any such executed facsimile copy shall be treated as an
original.
 
Section 7.03 Governing Law.  This Agreement shall for all purposes be deemed to
be made under and shall be construed in accordance with the laws of New
York.  Each of the parties hereby agrees that any action, proceeding or claim
against it arising out of or relating in any way to this Agreement shall, to the
fullest extent applicable, be brought and enforced first in the Southern
District of New York, then to such other court in the State of New York as
appropriate and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive.  Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.
 
Section 7.04 Remedies Cumulative.  Each of the parties hereto acknowledges and
agrees that, in the event of any breach of any covenant or agreement contained
in this Agreement by the other party, money damages may be inadequate with
respect to any such breach and the non-breaching party may have no adequate
remedy at law.  It is accordingly agreed that each of the parties hereto shall
be entitled, in addition to any other remedy to which they may be entitled at
law or in equity, to seek injunctive relief and/or to compel specific
performance to prevent breaches by the other party hereto of any covenant or
agreement of such other party contained in this Agreement. Accordingly, Seller
hereby agrees Buyer is entitled to an injunction prohibiting any conduct by the
Seller in violation of this Agreement and Seller shall not seek the posting of
any bond in connection with such request for an injunction.  Furthermore, in any
action by Buyer to enforce this Agreement, Seller waives its right to assert any
counterclaims and its right to assert set-off as a defense.  The prevailing
party agrees to pay all costs and expenses, including reasonable attorneys' and
experts' fees that such prevailing party may incur in connection with the
enforcement of this Agreement.
 
7

--------------------------------------------------------------------------------


 
Section 7.05 Severability.  If any term, provision or covenant of this Agreement
is held by a court of competent jurisdiction or other authority to be invalid,
void or unenforceable, the remainder of the terms, provisions and covenants of
this Agreement shall remain in full force and effect and shall in no way be
affected, impaired or invalidated
 
Section 7.06 Binding Effect; Assignment.  This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective legal
representatives, successors and permitted assigns.  This Agreement shall not be
assigned by Seller without the prior written consent of Buyer.  Buyer may assign
this Agreement to a third party without the prior consent of Seller as long as
such assignee shall immediately purchase the Shares from Seller; provided,
however, upon any such assignment in accordance with this Section 7.06, Seller
hereby acknowledges and agrees that in consideration for the immediate purchase
of the Shares by the assignee, Seller shall (i) continue to vote the Shares in
accordance with Section 2.01 or (ii) grant a proxy allowing the assignee to vote
the Shares.
 
Section 7.07 Headings.  The descriptive headings of the Sections hereof are
inserted for convenience only and do not constitute a part of this Agreement.
 
Section 7.08 Entire Agreement; Changes in Writing.  This Agreement constitutes
the entire agreement among the parties hereto and supersedes and cancels any
prior agreements, representations and warranties, whether oral or written, among
the parties hereto relating to the transaction contemplated hereby.  Neither
this Agreement nor any provision hereof may be changed or amended orally, but
only by an agreement in writing signed by the other party hereto.
 
Section 7.09 Further Assurances.  If at any time any of the parties hereto shall
consider or be advised that any further documents or actions are necessary or
desirable to vest, perfect or confirm of record or otherwise the rights, title
or interest in or to the Shares or under or otherwise pursuant to this
Agreement, the parties hereto shall execute and deliver such further documents
or take such actions and provide all assurances and to take and do all such
other actions and things as may be necessary or desirable to vest, perfect or
confirm any and all right, title and interest in or to the Shares or under or
otherwise pursuant to this Agreement, including, without limitation, any
documentation or actions which may be required in connection with the assignment
from Buyer as permitted under Section 7.06 hereof.
 
Section 7.10 Trust Waiver.  The Trust Account is invested in U.S. government
securities in a trust account at JP Morgan Chase Bank and held in trust by
American Stock Transfer & Trust Company (the “Trustee”) pursuant to the
Investment Management Trust Account Agreement, dated as of January 30, 2008,
between Overture and Trustee.  Other than with respect to the Aggregate Purchase
Price to be paid to Seller in connection with this Agreement, Seller agrees that
it does not now have, and shall not at any time have, any claim to, or make any
claim against, the Trust Account or any asset contained therein, regardless of
whether such claim arises as a result of, in connection with or relating in any
way to, the business relationship between Seller, on the one hand, and Overture,
on the other hand, this Agreement, or any other agreement or any other matter,
and regardless of whether such claim arises based on contract, tort, equity or
any other theory of legal liability. Other than with respect to the Aggregate
Purchase Price to be paid to Seller in connection with this Agreement, Seller
hereby irrevocably waives any and all claims it may have, now or in the future
(in each case, however, prior to the consummation of a business combination),
and will not seek recourse against, the Trust Account for any other reason
whatsoever in respect thereof. Other than with respect to an action for the
recovery of the Aggregate Purchase Price to be paid to Seller in connection with
this Agreement, in the event Seller commences any other action or proceeding
based upon, in connection with, relating to or arising out of any matter
relating to Overture, which proceeding seeks, in whole or in part, relief
against the Trust Account or the public stockholders of Overture, whether in the
form of money damages or injunctive relief, Overture shall be entitled to
recover from Seller the associated legal fees and costs in connection with any
such action.
 
Section 7.11 Seller W-9.  Seller agrees to provide to Buyer an Internal Revenue
Service Request for Taxpayer Identification Number and Certification Form W-9 or
W-8, as applicable.
 
8

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth on the first page of this Agreement.
 

 
OVERTURE ACQUISITION CORP.
             
By:
            
Name:
   
Title:
               
[SELLER]
             
By:
    
 
Name:
   
Title:
 





Purchase Price Per Share:
Number of Shares:
Aggregate Purchase Price:
 
9

--------------------------------------------------------------------------------


 
Exhibit A
 
OVERTURE ACQUISITION CORP.
C/O MAPLES CORPORATE SERVICES LIMITED
UGLAND HOUSE
GRAND CAYMAN, CAYMAN ISLANDS




January __, 2010


American Stock Transfer & Trust Company
59 Maiden Lane, Plaza Level
New York, NY 10038
Attn: Felix Orihuela
 
Re:
Trust Account No.
   

 
Gentlemen:


Overture Acquisition Corp. (the “Company”) is providing these irrevocable
instructions to you in connection with the above described Trust Account
established in connection with and pursuant to an Investment Management Trust
Agreement dated as of January 30, 2008 between American Stock Transfer & Trust
Company as Trustee (the “Trust Agreement”).  Upper case terms used herein shall
have the meanings ascribed to such terms in the Trust Agreement.


In the event the Company notifies you that it has consummated a Business
Combination, or, in connection with this and other required transfers of Trust
Account funds will consummate a Business Combination, and assuming you are the
Trustee on such date, then, in consideration for the electronic transfer of
[NUMBER] ordinary shares of the Company to an account specified by the Company
(the “Company Account”) upon the receipt of the shares in the Company Account,
you are irrevocably instructed to deliver the sum of [AMOUNT] to [SELLER] in
accordance with the bank wire instructions provided to you below:




[INSERT INSTRUCTIONS]
 
1

--------------------------------------------------------------------------------


Exhibit A
 
The address for [SELLER] is [ADDRESS].  The contact person for [SELLER] is
[PERSON].  He can be reached at [NUMBER].


Kindly acknowledge where indicated below, your receipt and understanding of
these instructions and return a copy to Ellenoff Grossman & Schole LLP, attn:
David E. Kutcher, Esq. facsimile number [NUMBER].


A facsimile signed and electronically delivered copy of this letter shall be
deemed an original.
 

 
Very truly yours,
         
OVERTURE ACQUISITION CORP.
                   
By:
      
   
Name:
     
Title:
   



Acknowledged and Agreed:


AMERICAN STOCK TRANSFER
& TRUST COMPANY




By:
             
 
Name:
   
Title:
   

 
2

--------------------------------------------------------------------------------



